DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 27, 2022 has been considered.  Examiner notes a copy of the international search reports was found in parent application 12/579,356.


*Examiner notes the rejections below are organized by 1) number of references followed by 2) numerical order.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-8 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Spitzer (USPN 6,349,001) in view of Jesick (USPN 6,010,216) and further in view of Norris (USPN 4,539,708).

Spitzer teaches an eyeglass device (Figs. 1-21) comprising: 
an eyeglass frame having a pair of side arms (Figs. 1-21 teach various eyeglass frames having side arms) and a pair of optics (Figs. 1-21.  At least Fig. 1 and Col. 11, lines 1-10 teach optics in the left and right eye); 
a camera (Figs. 1-21.  At least Fig. 2, item 210 and Col. 4, lines 24-65 and Col. 9, lines 49-55 teach a camera) and one or more speakers supported by the eyeglass frame (Figs 1-21.  At least Fig. 11, item 810 and Col. 9, lines 49-55 teach a speaker).  
However, Spitzer fails to expressly teach a touch sensor for at least controlling volume of the one or more speakers supported by the eyeglass frame.
Jesick teaches a known technique for at least controlling volume of the one or more speakers supported by the eyeglass frame (Claim 1 and Fig. 5, item 48 and Col. 3, lines 21-22 teach volume control).
Spitzer teaches a base process/product of an eyeglass device including a speaker which the claimed invention can be seen as an improvement in that the eyeglass device controls volume of the one or more speakers supported by the eyeglass frame.  Jesick teaches a known technique for at least controlling volume of the one or more speakers supported by the eyeglass frame that is comparable to the base process/product.
Jesick’s known technique for at least controlling volume of the one or more speakers supported by the eyeglass frame would have been recognized by one skilled in the art as applicable to the base process/product of Spitzer and the results would have been predictable and resulted in controlling volume of the one or more speakers supported by the eyeglass frame which results in an improved process/product.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made (Pre-AIA ) or before the effective filing date of the claimed invention (AIA ).
The rationale to support a conclusion that the claim would have been obvious is that a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.  One of ordinary skill in the art would have been capable of applying this known technique to a known device (method, or product) that was ready for improvement and the results would have been predictable to one of ordinary skill in the art.
	Spitzer in view of Jesick teach controlling the volume.  However, Spitzer in view of Jesick fail to expressly teach “a touch sensor for at least controlling volume of the one or more speakers supported by the eyeglass frame” (emphasis added).
Norris teaches a known technique using touch circuitry to control volume (Fig. 3, items 75 and 76 and Col 7, lines 4-42).
Spitzer in view of Jesick teaches a base process/product of an eyeglass device including speakers and volume control which the claimed invention can be seen as an improvement in that the device includes a touch sensor for at least controlling volume of the one or more speakers supported by the eyeglass frame.  Norris teaches a known technique of using touch circuitry to control volume that is comparable to the base process/product.
Norris’ known technique of using touch circuitry to control volume would have been recognized by one skilled in the art as applicable to the base process/product of Spitzer in view of Jesick and the results would have been predictable and resulted in a touch sensor for at least controlling volume of the one or more speakers supported by the eyeglass frame which results in an improved process/product.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made (Pre-AIA ) or before the effective filing date of the claimed invention (AIA ).
The rationale to support a conclusion that the claim would have been obvious is that a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.  One of ordinary skill in the art would have been capable of applying this known technique to a known device (method, or product) that was ready for improvement and the results would have been predictable to one of ordinary skill in the art.
	
	With respect to claim 2, Spitzer in view of Jesick and further in view of Norris teach the device of claim 1, discussed above, wherein the touch sensor is on one of the pair of side arms (Jesick, Fig. 5, item 48 and Col. 3, lines 21-22 teach volume control is on the arm; and Norris, Col 7, lines 4-42 teach touch control).

Claim 3, an eyeglass device, corresponds to and is analyzed and rejected for substantially the same reasons as the eyeglass device of Claim 2, discussed above.

The further limitations of claim 4 are rejected for substantially the same reasons as claim 2, discussed above.

With respect to claim 5, Spitzer in view of Jesick and further in view of Norris teach the device of claim 3, discussed above, wherein the eyeglass frame includes a camera (Spitzer, Fig. 2, item 210 and Col. 4, lines 24-65 and Col. 9, lines 49-55 teach a camera).

With respect to claim 6, Spitzer in view of Jesick and further in view of Norris teach the device of claim 3, discussed above, wherein the eyeglass frame includes one or more speakers (Spitzer, Fig. 11, item 810 and Col. 9, lines 49-55 teach a speaker).

The further limitations of claim 7 are rejected for substantially the same reasons as claim 5, discussed above.

Claim 8, a computer-implemented method, corresponds to and is analyzed and rejected for substantially the same reasons as the computer system of Claim 1, discussed above.
Examiner notes Spitzer further teaches b) donning the eyeglass device on a user (Col. 6, line 5 teaches wearing/donning the eyeglass device).


Claims 3-7 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Applicant Admitted Prior Art (hereinafter “AAPA”) in view of Jesick (USPN 6,010,216) and further in view of Norris (USPN 4,539,708).

With respect to claim 3, AAPA teaches an eyeglass device comprising an eyeglass frame, a pair of optics, and a pair of side arms, the eyeglass including a camera and/or one or more speakers (AAPA due to Jepson claim language.  See MPEP 2129 (III) for further details).
However, AAPA fails to expressly teach the improvement comprising at least one touch sensor on the eyeglass frame for controlling at least one of the camera and the one or more speakers.
Jesick teaches a known technique placing controls for speaker volume on the eyeglass frame (Claim 1 and Fig. 5, item 48 and Col. 3, lines 21-22 teach volume control).
AAPA teaches a base process/product of an eyeglass device including a speaker which the claimed invention can be seen as an improvement in that the eyeglass device controls volume of the one or more speakers supported by the eyeglass frame.  Jesick teaches a known technique placing controls for speaker volume on the eyeglass frame that is comparable to the base process/product.
Jesick’s known technique placing controls for speaker volume on the eyeglass frame would have been recognized by one skilled in the art as applicable to the base process/product of AAPA and the results would have been predictable and resulted in controlling volume of the one or more speakers supported by the eyeglass frame which results in an improved process/product.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made (Pre-AIA ) or before the effective filing date of the claimed invention (AIA ).
The rationale to support a conclusion that the claim would have been obvious is that a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.  One of ordinary skill in the art would have been capable of applying this known technique to a known device (method, or product) that was ready for improvement and the results would have been predictable to one of ordinary skill in the art.
AAPA in view of Jesick teach volume control located on the eyeglass frame.  However, AAPA in view of Jesick fails to expressly teach “the improvement comprising at least one touch sensor on the eyeglass frame for controlling at least one of the camera and the one or more speakers” (emphasis added).
Norris teaches a known technique using touch circuitry to control volume (Fig. 3, items 75 and 76 and Col 7, lines 4-42).
AAPA in view of Jesick teaches a base process/product of an eyeglass device including speakers and volume control which the claimed invention can be seen as an improvement in that the improvement comprises at least one touch sensor on the eyeglass frame for controlling at least one of the camera and the one or more speakers.  Norris teaches a known technique of using touch circuitry to control volume that is comparable to the base process/product.
Norris’ known technique of using touch circuitry to control volume would have been recognized by one skilled in the art as applicable to the base process/product of AAPA in view of Jesick and the results would have been predictable and resulted in the improvement comprising at least one touch sensor on the eyeglass frame for controlling at least one of the camera and the one or more speakers which results in an improved process/product.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made (Pre-AIA ) or before the effective filing date of the claimed invention (AIA ).
The rationale to support a conclusion that the claim would have been obvious is that a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.  One of ordinary skill in the art would have been capable of applying this known technique to a known device (method, or product) that was ready for improvement and the results would have been predictable to one of ordinary skill in the art.

With respect to claim 4, AAPA in view of Jesik and further in view of Norris teach the device of claim 3, wherein the touch sensor is on one of the pair of side arms (Jesick, Fig. 5, item 48 and Col. 3, lines 21-22 teach volume control is on the arm; and Norris, Col 7, lines 4-42 teach touch control).

With respect to claim 5, AAPA in view of Jesik and further in view of Norris teach the device of claim 3, wherein the eyeglass frame includes a camera (AAPA-Claim 3).

With respect to claim 6, AAPA in view of Jesik and further in view of Norris teach the device of claim 3, wherein the eyeglass frame includes one or more speakers (AAPA-Claim 3).

With respect to claim 7, AAPA in view of Jesik and further in view of Norris teach the device of claim 6, wherein the eyeglass frame includes a camera (AAPA-Claim 3).


Pertinent Art
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure:
Howell et al. (USPN 2007/0046887), Nakada (USPN 2004/0104864) and Howell et al. (USPN 2006/0023158) teach an eyeglass frame including electrical components.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTONIO J XAVIER whose telephone number is (571)270-7688.  The examiner can normally be reached on M-F 530am-2pm PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on 571-272-7674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANTONIO XAVIER/
Primary Examiner, Art Unit 2623